BLAIR, J.
Respondent instituted this action in the Randolph Circuit Court to recover damages for the *344death of his intestate, Allen Wilcox, who was struck and killed by one of appellant’s trains on a street crossing in the village of Renick, Missouri. There was a verdict for appellant, which the trial court set aside on the ground that it had erred in giving and refusing instructions. This appeal is from that order.
Appellant contends (1) there was no error committed against respondent in the trial, and (2) that there was a total failure of evidence in several respects, and that, on both of these grounds, the order granting the new trial should be reversed and the trial court directed to reinstate the verdict and enter judgment thereon.
A number of questions are presented by the briefs, but there is one which is determinative of the case, and it alone need be considered.
The action is brought under section 5425, Revised Statutes 1909, and it was admitted on the trial that decedent left neither wife nor children. There was neither allegation nor evidence that he was survived by any one competent to take under him under the law of descents in this State. In view of this condition of the record, appellant contends that no case was made out and that its demurrer to the evidence should have been sustained.
The question thus presented has been decided (since this appeal was taken) by .the St. Louis Court of Appeals. [Troll v. Gas Light Co., 182 Mo. App. 600.] The question arose in that case upon a demurrer to the petition, but the principle announced is applicable here. The authorities are collated and discussed and an examination of the opinion satisfies us that the correct conclusion was reached.
The thoroughness of the discussion by Allen, J., and our approval of what is said by him, render unnecessary a detailed consideration of the question presented.
*345The order granting the new trial is reversed with directions to reinstate the verdict and render judgment thereon.
All concur.